NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
CHINA FIRST PENCIL CO., LTD.,
SHANGHAI THREE STAR STATIONERY
INDUSTRY CO., LTD., AND SHANGHAI FOREIGN
TRADE CORP., .
Plaintiffs-Appellees,
ANl`) "
SHANDONG RONGXIN IMPORT & EXPORT CO.,
LTD.,
Plaintiff, `
V.
UNITED STATES,
Defen,dan,t-Appellee,
AND
SANFORD, L.P. AND (
MUSGRAVE PENCIL CO., INC.,
Defendan,ts-Appellants.
2011-1237
Appe-al from the United States C0urt of Internati0na1
Trade in case n0. 09-CV-G325, Judge G1'eg0ry W. Carman.
` ON MOTION

CI-]f[NA FIRST PENCIL V. US
ORDER
2
China First Penci1 Co., Ltd., et al. move for a 14-day
extension of time, until August 10, 2011, for all appellees
to file their briefs,
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE C0uRT
 2 5  /s)' Jan Horba1y '
Date J an Horbaly
cc: Franois J. Sai1er, Esq.
George W. Thompson, Esq.
Clerk
Carrie A. Dunsmore, Esq. F||_E_[)
U.S. COURT 0F APPEALS FOR
321 ms FEoERAL cmcu1T
JUL 25 2011
.lAN HORBALY
CLERK